3 Va.App. 672 (1987)
 353 S.E.2d 168
LESTER W. JORDAN, JR.
v.
BEVERLY J. PRICE
Court of Appeals of Virginia
February 17, 1987
Kevin P. Shea, for appellant.
Joan T. Beale (Downing, Conway and Beale, on brief), for appellee.
Appellant petitioned for a rehearing from the dismissal of his appeal.  He argued that the Court of Appeals erroneously dismissed his appeal for failure to timely file a transcript of the trial proceedings.
The Court of Appeals denied the petition, holding that the order entered by the trial court purporting to extend the time period for filing the transcript was ineffective because the order was entered after the date by which the transcript was required to be filed.
HODGES
HODGES, J. -- In this cause the appellant petitions for a rehearing, alleging that we erroneously dismissed his appeal for failure to timely file a transcript of the proceedings below.  In our order of dismissal entered December 3, 1986, we found that the transcript should have been filed by March 24, 1986 but was not filed until April 21, 1986.
In asserting error, appellant relies on an order entered by the trial court on April 3, 1986 extending the time of filing to April 30, 1986.  We declined to recognize this order because it was entered on a date subsequent to the time prescribed for filing.
Rule 5A:8 provides that the transcript shall be filed within 60 days after entry of judgment.  It further authorizes the trial court to extend such filing date for good cause shown.  It is obvious that the transcript is indispensable to the disposition of this appeal and therefore jurisdictional.  See Barrett v. Barrett, 1 Va. App. 378, 380, 339 S.E.2d 208, 210 (1986).
We hold that the transcript must be timely filed, or leave extending the filing date must be granted before the deadline occurs, and not after.  Orders extending the time for filing must be prospective and not retrospective.
For the reasons stated above, the petition is denied.
Denied.
Baker, J., and Barrow, J., concurred.
Denied.$89:#GGG#